Petition for Writ of Mandamus Dismissed and Motions Dismissed and
Memorandum Opinion filed July 26, 2021.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-21-00276-CV



                 IN RE YU ZHOU AND HANG YU, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              151st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-43015

                        MEMORANDUM OPINION

      On May 19, 2021, relators Yu Zhou and Hang Yu filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this Court to compel the Honorable Mike
Engelhart, presiding judge of the 151st District Court of Harris County, to vacate
two orders: (1) an order dated March 15, 2021, directing Rongyan Lu be deposed
remotely by Zoom while she is located in the People’s Republic of China; and
(2) an order dated March 15, 2021, denying relators’ second motion to show
authority.

      To be entitled to the extraordinary relief of a writ of mandamus, the relator
must show that the trial court abused its discretion and that there is no adequate
remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36
(Tex. 2004) (orig. proceeding).

      Relators bear the burden of demonstrating their entitlement to mandamus
relief. See In re Ford Motor Co., 165 S.W.3d 315, 317 (Tex. 2005) (per curiam)
(orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig.
proceeding). This burden includes providing this court with a record sufficient to
make that showing. See Walker, 827 S.W.2d at 837 (stating that it is relator’s
burden to provide a record sufficient to establish her entitlement to mandamus
relief); In re Le, 335 S.W.3d 808, 813 (Tex. App.—Houston [14th Dist.] 2011,
orig. proceeding) (stating that “[t]hose seeking the extraordinary remedy of
mandamus must follow the applicable procedural rules. Chief among these is the
critical obligation to provide the reviewing court with a complete and adequate
record.”) (footnote omitted).

      By order dated June 25, 2021, the court gave relators notice that their
petition would be dismissed unless the deficiencies in the petition and record were
corrected. Relators submitted an amended petition; however, relators failed to
correct the deficiencies with the record. Insofar as the record is incomplete,
relators have failed to establish an abuse of discretion. Accordingly, we dismiss
relators’ petition for writ of mandamus.


                                           2
      We further order real parties’ motion to dismiss, the real parties’ motion for
an extension of time to respond, and relators’ motion to expedite mandamus are
dismissed as moot.


                                       PER CURIAM




Panel consists of Justices Wise, Jewell, and Spain.




                                         3